Citation Nr: 9934948	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-20 775	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for left ear hearing 
loss.

5.  Entitlement to a compensable rating for a thoracic spine 
disorder.

6.  Entitlement to a compensable rating for a right elbow 
disorder.

7.  Entitlement to a compensable rating for a left elbow 
disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the RO which granted service connection 
and noncompensable ratings for left ear hearing loss, a 
thoracic spine disorder, a right elbow disorder, and a left 
elbow disorder.  The veteran appeals for higher (compensable) 
ratings for such conditions.  The appeal also arises from the 
RO's denial of service connection for a right shoulder 
disorder, a left ankle disorder, and tinnitus.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for a right shoulder 
disorder, a left ankle disorder, and tinnitus.

2.  The veteran's service-connected left ear hearing loss is 
currently manifested by auditory acuity level I.

3.  The veteran's service-connected thoracic spine disorder, 
including degenerative disc disease, produces no symptoms of 
intervertebral disc syndrome, and no limitation of motion.

4.  The veteran's service-connected right and left elbow 
disorders are manifested by subjective complaints of pain; he 
has full range of motion and no functional impairment of 
these joints.


CONCLUSIONS OF LAW

1.  The claims of service connection for a right shoulder 
disorder, a left ankle disorder, and tinnitus are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1999).

3. The criteria for a compensable rating for a thoracic spine 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5291, 5293 (1999).

4.  The criteria for a compensable rating for a right elbow 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5206, 5207, 5213 (1999).

5. The criteria for a compensable rating for a left elbow 
disorder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5206, 5207, 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from February 1978 to 
February 1998.  His service medical records show that in July 
1978 he was noted to have left ear hearing loss.  Subsequent 
records continued to show hearing loss of the left ear.  
Between 1983 to 1997, he was treated periodically for left 
ankle sprains.  Left ankle X-ray studies in 1995 and 1996 
were either normal or showed tissue swelling.  The records 
generally show that his left ankle sprains resolved with 
conservative treatment.  From 1995 to 1997, he was treated 
for right and left elbow lateral epicondylitis, with most of 
the treatment and complaints being related to the right side.  
During this time, he complained of pain of the elbows with 
repetitive movement.  He was noted to be right handed.  May 
1996 X-ray study of the right elbow was normal.  In October 
1996, he complained of having pain in the right shoulder 
following lifting a boat trailer hitch.  At that time, he 
also injured his thoracic spine and was diagnosed as having a 
thoracic strain.  A July 1997 retirement physical examination 
revealed left ear hearing loss.  The retirement examination 
was negative for a finding of tinnitus, a right shoulder 
disorder, or a left ankle disorder.

A June 1998 VA general examination did not address the 
conditions involved in this appeal.

A June 1998 VA audiological examination revealed the veteran 
had pure tone thresholds of the left ear of 35, 30, 15, and 
35 decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average decibel threshold was 29.  Left ear speech 
discrimination was 100 percent.  The veteran denied having 
tinnitus.  The summary of audiology test results was normal 
hearing of the right ear and borderline normal to mild 
conductive hearing loss of the left ear.

On a June 1998 VA ear examination, the veteran reported 
having hearing loss for the past 20 years.  He stated he had 
a high-pitched ringing in the left ear which was 
intermittent.  The examiner noted that a prior hearing test 
showed conductive hearing loss in the left ear.

A June 1998 VA orthopedic examination report notes the 
veteran was right handed.  During evaluation, the veteran 
reported he had a number of inversion sprain injuries to his 
ankles.  He stated he was treated conservatively in service 
for sprains.  He stated that following conservative treatment 
he was "okay" and his ankles had been asymptomatic since 
leaving the military.  The veteran reported he developed 
bilateral tennis elbow in service.  He stated his right elbow 
had always been more symptomatic.  He stated he utilized 
bilateral lateral epicondylitis straps for symptomatic 
relief.  He stated that on arising in the morning both elbows 
were extremely stiff and he needed to soak them in a warm 
bath and then they would loosen up.  He claimed his elbows 
were relatively manageable during most of the day but that he 
did have pain with resisted wrist extension and attempts at 
supination.  He reported that while in service, he pulled a 
muscle in his back under his right shoulder blade while 
lifting his boat trailer hitch off the car.  He stated he had 
had intermittent pain under the right scapular since that 
time.  He stated his injury was exacerbated in a motor 
vehicle accident in April 1998, after he left military 
service.  He claimed he also incurred a right shoulder strain 
injury when he lifted his boat trailer in service.  He stated 
the recent car accident slightly exacerbated his condition.  
He stated he was put on physical therapy and medication, and 
his shoulder symptomatology had just about totally resolved.

Physical examination showed that muscle bulk and tone were 
normal and symmetric in the upper extremities.  The right 
shoulder revealed a normal full range of motion in all 
planes, and full strength in all movements.  Sensation in the 
upper extremities was symmetrically intact throughout all 
cervical dermatomes.  There was no coracoid tenderness with 
palpation.  Biceps tendon proximally was non tender.  
Examination of the elbows showed no evidence of bony 
abnormality, including spurs or joint effusions.  He was 
tender over the origin of the extensor mass at the lateral 
epicondyle and just proximally on the right side.  Resisted 
wrists extension was 4+/5 in strength with some discomfort in 
the origin of the lateral epicondyle.  Similarly, supination 
provoked this response as well.  He had good strength in 
supination and pronation.  He had full right elbow range of 
motion (full extension to 140 degrees of flexion).  Sensation 
was intact in the distal right upper extremity.  Examination 
on the left revealed increased pain with resisted wrist 
extension and supination.  He had full functional range of 
motion of the left elbow.  The left lateral epicondyle and 
extensor mass origin was slightly less tender than the right.  
Strength was 5/5 on the left.  Examination of the ankles 
revealed no evidence of any significant bony abnormality.  He 
had a full and active range of motion.  There was no 
ligamentous instability.

Examination of the thoracic spine revealed a mildly 
exaggerated thoracic kyphosis with a very mild scoliosis with 
the apex of the curvature being approximately T9 or T10 to 
the left side.  There was no significant rotator component 
with forward flexion.  Palpation of the thoracic spine 
revealed no tenderness throughout the spinal processes.  The 
veteran had an apparent tight band or trigger point on the 
right side in the paraspinal musculature and lower trapezius 
at approximately T8-10.

The examiner stated any weakness, fatigue, or incoordination 
was noted in the examination report.  He stated that with 
flare-ups, the veteran may have decreased range of motion but 
this could not be quantified without further examining him at 
that time.  The examiner diagnosed chronic thoracic back pain 
secondary to probable muscle strain injury.  He indicated 
there may be an element of mild degenerative changes in the 
thoracic spine (in an addendum to the report, the examiner 
notes that current X-rays showed slight degenerative disc 
disease at T9-10).  He stated there was no functional loss as 
a result of this injury.  He also diagnosed chronic bilateral 
lateral epicondylitis with the right side more severely 
affected, but with no major functional loss in terms of range 
of motion or strength.  Also diagnosed was status post 
bilateral ankle inversion injuries without significant 
sequelae, totally asymptomatic at the present time.

In a December 1998 substantive appeal, the veteran stated he 
had functional impairment due to hearing loss.  He stated his 
hearing loss affected his personal activity at home and work.  
He stated he had a constant knot in his right shoulder for 
which he received treatment.  He stated his left elbow was 
not as bad now but his right elbow caused loss of feeling 
from the elbow up the forearm and index finger and thumb, 
when he held it in a certain position.  He stated he had 
functional impairment due to his ankle disorder and that he 
could not go without some kind of support in his shoes.  He 
stated he had tinnitus which was intermittent and not 
constant.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

1.  Right Shoulder

Although an October 1996 report during service noted the 
veteran complained of recurring right shoulder pain, the 
service records, including the July 1997 retirement physical, 
are negative for a diagnosed chronic right shoulder disorder.  
The veteran retired from service in February 1998.  Post-
service medical records are negative for a diagnosed right 
shoulder disorder.  Physical examination of the right 
shoulder in June 1998 was negative.  The veteran's assertion 
that he currently has a right shoulder disorder due to an 
injury in service does not serve to make his claim well 
grounded since, as a layman, he has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Grottveit v. Brown, 5 Vet.App. 91 (1993). 

In the absence of medical evidence showing he currently has a 
right shoulder disorder, and medical evidence linking such 
condition to service, his service connection claim must be 
denied as not well grounded.  Caluza, supra. 

2.  Left Ankle

The service medical records show that between 1983 to 1997 
the veteran was treated periodically due to spraining his 
left ankle.  The records show that these sprains were acute 
and transitory and resolved with conservative treatment.  The 
service medical records, including the retirement 
examination, do not demonstrate a chronic left ankle 
disorder.  Moreover, post-service medical records are 
negative for a left ankle disorder.  A June 1998 orthopedic 
examination of the left ankle was negative.  In fact, the 
veteran reported during examination that his ankles had been 
asymptomatic since service discharge.  The examination notes 
the history of left ankle sprains but identifies no current 
left ankle disability.

The veteran's assertion that he currently has a left ankle 
disorder which was incurred in service is insufficient to 
well ground his claim of service connection.  As previously 
stated, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Grottveit, supra. 

In the absence of medical evidence showing that he currently 
has a left ankle disorder, and that such is related to 
service, his service connection claim must be denied as not 
well grounded.  Caluza, supra. 

3.  Tinnitus

The veteran's service medical records are negative for a 
finding of tinnitus.  Post-service medical reports show that 
on a June 1998 audiological examination, the veteran denied 
having tinnitus but on a June 1998 ear examination, he stated 
he had ringing in the ears which was intermittent.  Neither 
examination revealed a diagnosis of tinnitus.  In addition, 
there is no competent medical evidence showing that any 
current tinnitus is linked to military service.  The 
veteran's assertion that he currently has tinnitus due to 
service does not serve to make his claim well grounded since, 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of a condition.  Grottveit, 
supra. 

In the absence of medical evidence showing the veteran 
currently has tinnitus, and that such is linked to service, 
his service connection claim must be denied as not well 
grounded.  Caluza, supra. 

B.  Compensable Ratings

The veteran's claims for an compensable ratings are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

1.  Left Ear Hearing Loss

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made with 
respect to how his left ear hearing loss is to be evaluated.  
See 38 C.F.R. § 4.85 (1998) and 38 C.F.R. §§ 4.85, 4.86 
(1999).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100 (1998 and 1999).

If a claimant has service-connected hearing loss in one ear 
and non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected loss should 
be considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  38 C.F.R. § 4.85 (1999); VAOPGCPREC 32-
97.

The most recent audiometric studies were conducted in June 
1998 by the VA and showed an average decibel threshold in the 
left ear of 29 (at the frequencies of 1000, 2000, 3000, and 
4000 hertz) and 100 percent correct speech discrimination 
ability in that ear.  These results correlate to auditory 
acuity numeric designation I in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI.  The veteran is not service-connected for 
right ear hearing loss and he is not totally deaf in both 
ears; therefore, his non-service-connected right ear hearing 
must be considered normal and assigned auditory acuity 
numeric designation I.  The numeric designations in 
combination correspond to a noncompensable rating for the 
service-connected left ear hearing loss.  See 38 C.F.R. § 
4.85, Table VII, Code 6100.  

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly demonstrates that 
no more than a noncompensable rating is warranted for 
service-connected left ear hearing loss.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for left ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Thoracic Spine Disorder

Slight limitation of motion of the dorsal (thoracic) spine is 
assigned a 0 percent rating.  A 10 percent rating is assigned 
when limitation of motion is moderate or severe.  38 C.F.R. 
§ 4.71a, Code 5291.

Intervertebral disc syndrome is rated 0 percent when such 
condition is cured postoperatively.  A 10 percent rating is 
assigned when the symptoms are mild.  38 C.F.R. § 4.71a, Code 
5293.

Although 1998 VA X-ray studies of the thoracic spine showed 
slight degenerative disc disease at T9-10, clinical 
examination at that time noted minimal abnormal findings 
regarding the thoracic spine.  Physical examination revealed 
no tenderness throughout the spinal processes.  The veteran 
was noted to have an apparent tight band or trigger point on 
the right side of the paraspinal musculature and lower 
trapezius at approximately T8-10.  The examiner diagnosed 
chronic thoracic back pain.  There was no indication the 
veteran has symptoms associated with disc disease, as might 
warrant a compensable rating under Code 5293 for 
intervertebral disc syndrome.  

In addition, the VA examination showed no limitation of 
motion of the thoracic spine, let alone moderate limitation 
of motion required for a compensable rating under Code 5291.  
There is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a compensable rating under the limitation of motion 
code.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner stated the veteran may have 
decreased limitation of motion during flare-ups but it could 
not be quantified without examining him at that time.  In 
addition, the examiner, in essence, stated there was no 
weakness, fatigue, or incoordination with respect to the 
thoracic spine, stating if such existed, he would have 
reported so on the examination report.

The Board finds the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a compensable rating for the 
service-connected thoracic spine disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

3.  Right and Left Elbow Disorders

The veteran is currently assigned noncompensable ratings for 
the service-connected right and left elbow disorders.

Standard motion of the elbow is 0 degrees of extension to 145 
degrees of flexion.  38 C.F.R. § 4.71, Plate I.  A 0 percent 
rating is warranted for limitation of forearm flexion when it 
is limited to 110 degrees, a 10 percent rating is warranted 
when it is limited to 100 degrees.  38 C.F.R. § 4.71a, Code 
5206.  A 10 percent rating is warranted when forearm 
extension is limited to 45 degrees or when limited to 60 
degrees.  38 C.F.R. § 4.71a, Code 5207.  When the 
requirements for a compensable rating under this code are not 
shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

Standard forearm pronation is from 0 degrees to 80 degrees, 
and standard supination is from 0 degrees to 85 degrees.  
38 C.F.R. § 4.71, Plate I.  Limitation of pronation which is 
lost beyond the last quarter of arc, the hand does not 
approach full pronation, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Code 5213.  A maximum rating of 10 percent 
is warranted when there is limitation of supination to 30 
degrees or less.  Id.  When the requirements for a 
compensable rating under this code are not shown, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

A June 1998 VA examination shows the examiner reported the 
veteran as having a full range of motion of the right elbow.  
The range of motion of the right elbow was from full 
extension to 140 degrees of flexion.  He had a full active 
range of motion on the left.  Given these findings, 
compensable ratings for the left or right elbow disorder are 
not warranted under any of the cited diagnostic codes.  
Moreover, there is no objective evidence that pain on use of 
the elbows results in limitation of motion to a degree which 
would support a compensable rating under such codes.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims for compensable ratings for the service-connected 
right and left elbow disorders must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a right shoulder disorder, a left 
ankle disorder, and tinnitus is denied.

Compensable ratings for left ear hearing loss, a thoracic 
spine disorder, a right elbow disorder, and a left elbow 
disorder are denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

